  Case 4:20-cv-13159-MFL-DRG ECF No. 1, PageID.1 Filed 12/01/20 Page 1 of 5


                   UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

RODERICK DUNBAR and
ILENE RIGGINS-DUNBAR,

            Plaintiff                             Case No.:
vs.
                                                  Hon.
MENARD, INC., a foreign corporation,
                                                  Mag.
              Defendant.
________________________________________/
JEFFREY T. STEWART (P24138)
VEN JOHNSON (P39219)
Johnson Law, PLC
Attorneys for Plaintiff
535 Griswold St., Ste. 2632
Detroit, MI 48226
(313) 324-8300/(313) 324-8301[fax]
jstewart@venjohnsonlaw.com

MARK SHREVE (P29139)
Garan Lucow Miller, P.C.
Attorney for Defendant
1450 W. Long Lake Rd., Ste. 350
Troy, MI 48098-633
(248) 641-7600/(248) 641-0222 [fax]
mshreve@garanlucow.com
_________________________________________/

      NOTICE OF REMOVAL OF CAUSE TO THE UNITED STATES
        DISTRICT COURT EASTERN DISTRICT OF MICHIGAN,
                     SOUTHERN DIVISION

TO: Jeffrey T. Stewart
    Attorney for Plaintiff

      NOW COMES the Defendant, Menard, Inc., by and through its

attorneys Garan Lucow Miller, P.C., and in support of this Notice of Removal

of Cause to the United States District Court for the Eastern District of

Michigan, Southern Division, states as follows:
 Case 4:20-cv-13159-MFL-DRG ECF No. 1, PageID.2 Filed 12/01/20 Page 2 of 5



     1.    That on or about October 16, 2020, Plaintiff commenced this

cause of action in the Circuit Court for the County of Macomb, State of

Michigan, by filing Plaintiff’s Summons (as issued on November 24, 2020)

and Complaint and Jury Demand against the Defendant, Menard, Inc. (see

Plaintiff’s Summons and Complaint- Exhibit A).

     2.    On or about November 30, 2020, by service on the Corporation

Service Company, Plaintiff did serve the Plaintiff’s Summons, Complaint and

Demand for Jury on Defendant, Menard, Inc. (see Exhibit B).

     3.    That this action is a suit at common law of a civil nature and the

amount involved, inclusive of interest and costs, and upon information and

belief, is based upon the demand of Plaintiff’s counsel on June 25, 2020, for

a sum of $1,500,000.00 (Exhibit C), which brings this matter within the

jurisdiction of this Court pursuant to 28 USC §1332(a).

     4.    Plaintiff alleges damages as a result of an alleged incident

occurring on June 22, 2020, as against the Defendant which is described in

Plaintiff’s Complaint, as Paragraphs 7, 8, 9, and 10, for which Plaintiff is

demanding $1,500,000.00 in damages (see Exhibit C).

     5.    Therefore, based upon the foregoing allegations and demand of

damages as contained in Plaintiff’s Complaint, and Plaintiff’s counsel’s

correspondence (Exhibits A and C), Plaintiff’s claimed amount in

controversy against the Defendant are claimed to have a value in excess of

                                     2
 Case 4:20-cv-13159-MFL-DRG ECF No. 1, PageID.3 Filed 12/01/20 Page 3 of 5



the sum of $75,000, and are otherwise within the jurisdiction of this Court

pursuant to 28 USC §1332(a).

      6.    Defendant, Menard, Inc., shows this Honorable Court that this

action involves a controversy between citizens of different states, in that:

            (A)   Plaintiff, Roderick Dunbar, was, at the time of the

            commencement of this action, and now is a citizen of the

            City of Detroit, County of Wayne, State of Michigan.

            (Exhibit A, paragraph 1).

            (B)   Plaintiff, Ilene Riggins-Dunbar, was, at the time of the

            commencement of this action, and now is a citizen of the

            City of Detroit, County of Wayne, State of Michigan.

            (Exhibit A, paragraph 2).

            (C)   Defendant, Menard, Inc., at the time of the

            commencement of this           action, was, and now is

            incorporated under the laws of the State of Wisconsin, and

            by virtue of said incorporation was, and is, a citizen of the

            State of Wisconsin, and is not a citizen of the State of

            Michigan.

            (D)   Defendant, Menard, Inc., had, at the time of

            commencement of this action, and now has, its principal

            place of business in the State of Wisconsin and is not a

                                       3
 Case 4:20-cv-13159-MFL-DRG ECF No. 1, PageID.4 Filed 12/01/20 Page 4 of 5



            citizen of the State of Michigan by reason of its principal

            place of business.

      7.    That this notice of removal is filed with this Court within 30 days

of the issuing of the Summons as to this case on November 24, 2020, and

within 30 days of the service of Plaintiff’s Summons and Complaint on the

Defendant, Menard, Inc., on November 30, 2020 (Exhibits A and B).

Therefore, this removal is filed within 30 days of commencement of this

action and the service on this Defendant as required by 28 USC §1446(b).

      8.    That written notice of filing this removal has been given to all

adverse parties as required by law and a copy of the Notice of Removal has

been filed with the Clerk of the Court for the County of Macomb, State of

Michigan by email-filing.

      9.    Attached is a copy of all process and pleadings which were

served upon the Defendant in this cause (Exhibits A and B).

      WHEREFORE, Defendant, Menard, Inc., herein, respectfully prays

that this Honorable Court enter its order for removing this cause from the

Circuit Court for the County of Macomb, State of Michigan, to the United

States District Court, Eastern District of Michigan, Southern Division.

Date: December 1, 2020                    /s/Mark Shreve
                                          MARK SHREVE, (P29149)
                                          Garan Lucow Miller, P.C.
                                          1450 W. Long Lake Rd., Ste. 350
                                          Troy, MI 48098-6333
                                          (248) 641-7600
                                          mshreve@garanlucow.com
                                      4
  Case 4:20-cv-13159-MFL-DRG ECF No. 1, PageID.5 Filed 12/01/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

I hereby certify that on December 1, 2020, I electronically filed the foregoing paper with
the Clerk of the Court using the ECF system which will send notification of such filing to
the following: All ECF Attorney(s) of Record on this case.

and I hereby certify that I have mailed by United States Postal Service the paper
to the following:

JEFFREY T. STEWART
VEN JOHNSON
Johnson Law, PLC
535 Griswold St., Ste. 2632
Detroit, MI 48226

                                                s/Mark Shreve
                                                MARK SHREVE, (P29149)
                                                Garan Lucow Miller, P.C.
                                                1450 W. Long Lake Rd., Ste. 350
                                                Troy, MI 48098-6333
                                                (248) 641-7600
                                                mshreve@garanlucow.com
#4086817




                                            5
